Citation Nr: 1233468	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-47 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel






INTRODUCTION

The Appellant served on active duty from September 1965 to September 1968, and had a period of active duty for training (ACDUTRA) from January 1980 to May 1980.

This matter was last before the Board of Veterans' Appeals (Board) in June 2011 on appeal from a rating decision issued in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board remanded the Appellant's claim for service connection to schedule a VA examination.

Although the Appellant initially filed a claim of service connection for PTSD, the claim on appeal has been recharacterized to include all diagnosed psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts, which include claimant's description of history and symptoms, and VA should construe claim for service connection based on reasonable expectations of non-expert claimant).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. The Appellant has not been diagnosed with PTSD.

2. The Appellant's dysthymia, adjustment disorder, and anxiety disorders are not related to any incident of active military service.

3. By her failure to attend a scheduled VA examination, the Appellant has foreclosed further development towards substantiation of her claim.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant seeks service connection for an acquired psychiatric disorder as the result of a personal assault in service. The evidence of record shows that the Appellant failed to report for a VA examination in connection with the claim for service connection. She was notified that failing to report for this examination without a showing of good cause required that her claim be rated based on the evidence of record. See 38 C.F.R. § 3.655. Because there is no competent medical evidence linking the claimed disability to any incident of military service, the claim will be denied.

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The Appellant was notified in a November 2006 letter as to the evidence necessary to substantiate her claim for service connection for PTSD. In June 2011, the Board remanded this claim for the Appellant to be issued notification that complied with VCAA requirements. The VA has a heightened burden of VCAA notification for claims of service connection for PTSD based on in-service personal assault. See Gallegos v. Peake, 22Vet. App. 32 (2008). The RO issued a notice in July 2011 that complied with the June 2011 remand instructions. These VCAA notice letters also informed the Appellant of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Additionally, the July 2011 VCAA notice letter was issued subsequent to the initial adjudication of the claim for service connection. However, the claim was readjudicated after issuance of the VCAA, by a supplemental statement of the case (SSOC) dated May 2012. Accordingly, any deficiency as to timing of the VCAA notice constitutes no more than harmless, non-prejudicial error. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Additionally, the RO requested that the Appellant identify all relevant details of the alleged assault, including date, time, location, her unit, the name of her assailant, whether the Appellant provided a witness statement to the military police authorities, and whether she testified at an Article 32 investigation or court-martial. The letter informed the Appellant that sources other than the Appellant's service treatment records or evidence of behavior changes may constitute credible supporting evidence of the stressor. See Patton v. West, 12 Vet. App. 272, 281-82 (1999) (noting that the RO must send the claimant a "special PTSD personal-assault letter" and questionnaire to assist VA in identifying alternative sources of evidence to establish an in-service stressor). Neither the Appellant nor her representative responded to this letter.  

VA has a duty to assist the Appellant in the development of the claim. This duty includes assisting the Appellant in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO has obtained the service treatment records, VA outpatient treatment records, and scheduled the Appellant for a VA examination.

The Board remanded this case in June 2011 for the RO to issue proper VCAA notice and to schedule the Appellant for a VA examination. An examination was scheduled for April 2012. The evidence of record indicates that the Appellant did not appear for the scheduled VA examination. The RO verified that notice of the examination was not returned undeliverable and the Appellant did not call to reschedule the examination. The Appellant was informed that she failed to appear for the scheduled VA examination in a SSOC issued in May 2012. Neither the Appellant nor her representative have contended that she did not receive notice of the examination or provided good cause for the Appellant's failure to attend the examination. 

The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Appellant's lack of full cooperation in the development of her claim is a factor in the Board's decision to cease further development and to decide her claim based on the evidence of record.

The provisions of 38 C.F.R. § 3.655 address the consequences of a claimant's failure to attend scheduled medical examinations. That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken. At (b) the regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.

The Appellant's failure to attend the April 2012 VA examination without a showing of good cause constitutes a failure to cooperate in the development of her claim and has resulted in the Board's weighing the available evidence of record, absent any medical nexus opinion, in adjudicating her claim. See 38 C.F.R. § 3.655. VA has sought compliance with the Board's June 2011 remand, but the Appellant's lack of cooperation has precluded full development as sought by the Board.

As the Appellant failed to report for her scheduled April 2012 VA examination without a showing of good cause, the proper action for the Board is to adjudicate the claim for service connection for acquired psychiatric disorder based on the evidence of record. 38 C.F.R. § 3.655.

Merits of the Claim

The Appellant contends that she has PTSD as the result of in-service military sexual trauma.  Because there is no competent medical evidence linking any acquired psychiatric disorder, including PTSD, to the claimed personal assault or any incident of military service, the claim will be denied.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In addition, service connection for PTSD generally requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred. 38 C.F.R. § 3.304(f).

In a statement dated May 2007, the Appellant described being sexually assaulted when stationed at Ft. Leonard Wood between 1965 or 1966. She stated that she walked to a military police station after the assault and did not know how she got back to her barracks.

Service treatment records contain no evidence to support the Appellant's claim of psychiatric disability. They are negative for any complaints of or treatment of any psychiatric disability. September 1965, August 1968, June 1978, and January 1980 Report of Medical Examinations noted "normal" psychiatric evaluations. In the corresponding Reports of Medical History, the Appellant denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble of any sort, or periods of unconsciousness. 

The Appellant has not been diagnosed with PTSD. A January 2007 VA treatment note indicated that Appellant did not meet the criteria for PTSD. The VA physician noted that the Appellant experienced no nightmares or flashbacks, a low frequency of distressing intrusive memories, minimal hypervigilance or startle or hyperarousal symptoms such as anger, and few if any numbing or avoidance symptoms. Dysthymia, adjustment disorder with depressed mood and anxiety were noted. 

A March 2008 VA psychiatry emergency room note indicated the Appellant reported military sexual trauma and childhood sexual trauma. The examiner noted the Appellant should be evaluated for possible PTSD. Correspondence dated March 2008 from the Harlem Veterans' Center (Vet Center) indicates the Appellant sought treatment for military sexual trauma. 

Under 38 C.F.R. § 3.304(f), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f). However, as noted above, while the appellant was scheduled for a VA psychiatric examination, she failed to appear. As the Appellant does not have a diagnosis of PTSD, service connection for the disorder is plainly not warranted. 

The Appellant has been diagnosed with dysthymia, adjustment disorder, and anxiety. The first element of a service connection claim, that of a diagnosis, is satisfied. Hickson, 12 Vet. App. at 253. 

The second element of a service connection claim, that of an in-service event or incurrence, has not been met. Id. The Appellant's service treatment records are negative for any diagnosis of or treatment for a psychiatric condition. Her August 1968 separation examination noted no psychiatric abnormalities. Additionally, the Appellant failed to respond to a July 2011 request to provide supporting evidence of the occurrence of the claimed in-service assault. The record does not support manifestations of psychiatric symptoms during service. In addition, the evidence of record does not link any current diagnosis to the Appellant's military service.

The third requirement of a service connection claim, a nexus, has not been satisfied. The record suggests that the Appellant's psychiatric symptoms may be attributed to non-service connected causes. In a January 2007 VA treatment note, the physician noted "understandable anxiety over her housing situation/ eviction." Subsequent VA treatment records refer to the Appellant's depression, but do not attribute it to her period of active military service. The evidence of record does not establish a link between the Appellant's psychiatric disorders and her period of active service.

The Appellant has not asserted that she is entitled to service connection based on continuity of symptomatology. Therefore, service connection is not warranted under that theory of entitlement. 38 C.F.R. § 3.303(b).

The Appellant was advised by the examination scheduling notice that not attending the VA examination would result in the evidence in her claim being incomplete. 
The Appellant was advised in a May 2012 SSOC that she failed to attend her scheduled VA examination, and the RO continued the denial of the Appellant's claims based on the evidence of record. 38 C.F.R. § 3.655. The Appellant did not dispute that she failed to attend the VA examination, or provide good cause for having failed to attend the examination. As a result, the Board has adjudicated the claim based on the evidence in the claims file, absent a nexus between the claimed in-service assault and the Appellant's current psychiatric disorders.

The Appellant is not shown to have PTSD; and the preponderance of the evidence in the claims file as it currently exists indicates that the Appellant does not have the necessary element of a nexus between a current disability and in-service injury or disease. As a result, the benefit of the doubt rule is not for application in resolution of these aspects of the Appellant's claim. See 38 C.F.R. § 3.655; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for psychiatric disability is not warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.310; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 (1998).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


